Dismissed and Memorandum Opinion filed August 6, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00418-CV
____________
 
DENNIS DUANE TEETER and DENNIS D. TEETER, P.C., Appellants
 
V.
 
FEDERAL FINANCIAL CORPORATION OF AMERICA, Appellee
 

 
On Appeal from the
151st District Court
Harris County,
Texas
Trial Court Cause
No. 2006-40512
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 2, 2009.  On
July 29, 2009, the parties filed an agreed motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.